Case: 10-20242 Document: 00511477015 Page: 1 Date Filed: 05/13/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 13, 2011
                                     No. 10-20242
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALEXIS HINES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-21-4


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Alexis Hines appeals from the revocation of her probation and the
imposition of an eight-month term of postrevocation imprisonment.                          No
additional term of probation or supervised release was imposed upon revocation.
Hines completed her term of imprisonment while her appeal was pending, and
she has been released from prison. Her court-appointed counsel has now moved
to withdraw. See Anders v. California, 386 U.S. 738 (1967).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20242 Document: 00511477015 Page: 2 Date Filed: 05/13/2011

                                    No. 10-20242

      This appeal requires us to examine sua sponte the basis of our jurisdiction.
See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Section 2 of Article III
of the Constitution limits federal court jurisdiction to actual cases and
controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy
requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole—some collateral consequence of the
conviction—must exist if the suit is to be maintained.”        Id. at 7 (internal
quotation marks and citation omitted). Because Hines has completed the entire
sentence imposed for her probation revocation, there is no case or controversy
for us to address. See Spencer, 523 U.S. at 7, 14-18; United States v. Clark, 193
F.3d 845, 847-48 (5th Cir. 1999).
      For the foregoing reasons, this appeal is DISMISSED as moot.
Consequently, counsel’s motion to withdraw is DENIED as unnecessary.




                                         2